UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7873




In re:   KELVIN ANDRE SPOTTS,




                                                         Petitioner.


                On Petition for a Writ of Mandamus
                      (CA-00-647-3; CR-98-47)


Submitted:   December 22, 2003            Decided:   January 9, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kelvin Andre Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kelvin Andre Spotts petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his Fed.

R. Civ. P. 60(b) motion seeking reconsideration of the district

court’s denial of his 28 U.S.C. § 2255 (2000) motion.   He seeks an

order from this court directing the district court to act.     Our

review of the district court’s docket sheet reveals that the court

denied relief on December 5, 2003.       Accordingly, because the

district court has recently ruled on Spotts’s motion, we deny the

mandamus petition as moot.     We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                                - 2 -